Citation Nr: 1548109	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to September 1998.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement (NOD) in August 2008; a statement of the case (SOC) was issued in March 2009; and a VA Form 9 (substantive appeal) was received in April 2009. 

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of mental illness).

In May 2013, the Board remanded these claims for additional development. Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and bipolar disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the May 2013 Remand, the RO was instructed to afford the Veteran a VA psychiatric examination.  An examination was scheduled in May 2013; however, the Veteran allegedly "refused" to appear.  See August 2013 SSOC.  The Veteran's representative takes issue with this alleged "refusal," noting that the record contains no documentation of any such incident, nor of the RO's attempts to facilitate the Veteran in light of her current diagnosis of major depressive disorder.  See October 2015 Informal Hearing Presentation.  

Moreover, the record contains two pieces of correspondence addressed from the RO to the Veteran that were marked "return to sender."  See May 2013 returned mail; see also August 2013 returned mail.  The Board further notes that the record does not contain correspondence apprising the Veteran of the May 7, 2013 examination date.

Resolving all doubt in favor of the Veteran, the Board finds it is possible that the examination notification, if sent, was mailed to an incorrect address.  Therefore, the Board finds that good cause has been shown for failure to report to the VA examination.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

On remand, the Veteran should be afforded a VA medical examination, with notices to her current, correct address, to obtain the medical information needed to resolve the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that if she fails to appear for the examinations without good cause, her claim will be decided without the evidence that would have been generated by the examination, which could result in the denial of her claim.  38 C.F.R. § 3.655 (2015). 

The Veteran is reminded that the VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on her part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the Veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of her claim by providing a correct mailing address and attending the VA examination as requested.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.  
 
2. The RO or the AMC should confirm the Veteran's current mailing address.  The Veteran should also be informed that it is ultimately her obligation to inform VA of any changes of address.  Ensure that all examination notifications are sent to the correct address.
 
3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her current psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A thorough explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

 The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder was incurred in or aggravated by military service.  The examiner must comment on the Veteran's active duty emergency room visit in August 1998 for "suicidal" ideation.   

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




